Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000871
                                                      02-SEP-2016
                                                      09:06 AM



                          SCWC-14-0000871

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               LE, Petitioner/Petitioner-Appellant,

                                vs.

                VM, Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000871; FC-P NO. 08-1-0012)

    AMENDED ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that although the Intermediate Court of

Appeals (ICA) issued a Summary Disposition Order on June 20,

2016, the judgment on appeal had not been filed by the ICA at the

time the application for writ of certiorari was filed, see

Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed August 22,

2016 is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2014).   (“The application shall be

filed within thirty days after the filing of the intermediate
court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED:   Honolulu, Hawai#i, September 2, 2016.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2